SYLLABUS

This syllabus is not part of the Court’s opinion. It has been prepared by the Office of the
Clerk for the convenience of the reader. It has been neither reviewed nor approved by the
Court. In the interest of brevity, portions of an opinion may not have been summarized.

         In the Matter of Registrant H.D.; In the Matter of Registrant J.M.
                               (A-73/74-18) (082254)

Argued November 18, 2019 -- Decided March 17, 2020

SOLOMON, J., writing for the Court.

        In this appeal, the Court considers whether N.J.S.A. 2C:7-2(f) (subsection (f))
permits the termination of sex offender registration for registrants who commit an offense
during the fifteen years following conviction or release but who then remain offense-free
for fifteen years.

       In 1994, J.M. pled guilty to aggravated criminal sexual contact. In 1997, H.D.
pled guilty to endangering the welfare of a child. Both H.D. and J.M. were sentenced to
probation and required to register as sex offenders. In 2001, J.M. pled guilty to a
computer crime and H.D. pled guilty to failure to register as a convicted sex offender.
They were both sentenced to probation. Neither has since been convicted of a crime.

       In 2017, H.D. and J.M. petitioned for release from their Megan’s Law registration
obligations, contending that they had satisfied subsection (f)’s requirement that they
remain offense-free for fifteen years. Their motions were denied. The Appellate
Division consolidated the appeals and reversed, determining that subsection (f) is
ambiguous as to whether its requirement of fifteen years of offense-free conduct resets
following an offender’s subsequent criminal conviction. Turning to “interpretive aids,”
the appellate court held that the rejections of H.D. and J.M.’s motions were inconsistent
with Megan’s Law’s remedial purpose. The Court granted certification. 237 N.J. 582
(2019).

HELD: Under the plain language of subsection (f), the fifteen-year period during which
an eligible registrant must remain offense-free to qualify for registration relief
commences upon his or her conviction or release from confinement for the sex offense
that gave rise to his or her registration requirement.

1. Megan’s Law requires certain sex offenders, depending on the type and time of
offense, to register with local law enforcement agencies. N.J.S.A. 2C:7-2 is the statute
that mandates registration and delineates the registration process and its exceptions.
N.J.S.A. 2C:7-2(b) enumerates the sex offenses that require registration, and N.J.S.A.
                                            1
2C:7-2(c) details registration requirements and procedures, including for those convicted
of the offenses set forth in subparts (b)(1) and (b)(2). Subsection (f), in turn, prescribes
conditions under which registrants may seek to terminate their registration requirements.
It specifies that, “[e]xcept as provided in subsection (g) of this section, a person required
to register under this act may make application to the Superior Court of this State to
terminate the obligation upon proof that the person has not committed an offense within
15 years following conviction or release from a correctional facility for any term of
imprisonment imposed, whichever is later, and is not likely to pose a threat to the safety
of others.” N.J.S.A. 2C:7-2(f) (emphases added). (pp. 8-11)

2. Reading subsection (f) as part of N.J.S.A. 2C:7-2, its language is unambiguous. It
plainly refers to the conviction or release that triggers the registration requirement
established in subsection (b) and detailed in subsection (c). The mechanism for
registration relief set forth in subsection (f) is linked both by logic and by language to the
initial mandate of registration which stems from a conviction for certain offenses;
subsection (f) is thus tethered to the same underlying sex offense that marked the starting
point of the registration requirement. The word “any” makes it clear that the fifteen-year
clock will not start until release, no matter how long or short the period of imprisonment.
Further, when the Legislature decided to extend relief from community supervision for
life or its successor, parole supervision for life (PSL), to sex offenders under another
statute, it did so in precise terms. Under N.J.S.A. 2C:43-6.4(c), individuals may apply for
PSL relief “upon proof by clear and convincing evidence that the person has not
committed a crime for 15 years since the last conviction or release from incarceration,
whichever is later.” (emphasis added). The PSL provisions demonstrate that the
Legislature knows how to tie Megan’s Law requirements to non-Megan’s Law offenses
when it chooses; it did not choose to do so in subsection (f). (pp. 11-14)

3. The Court addresses additional arguments by the registrants and amici. The issue here
is limited to statutory interpretation; the Court does not decide whether requiring the
continued registration of a hypothetical registrant who is offense-free for more than
fifteen years and poses no likely danger to the public would pass constitutional muster.
And N.J.S.A. 2C:7-2(g) denies Megan’s Law registration relief to those perceived to be
the most dangerous sex offenders. Other Megan’s Law registrants are unaffected by
subsection (g)’s limitations and may still seek registration relief. (pp. 14-16)

    The judgment of the Appellate Division is REVERSED and the matter is
REMANDED for entry of judgment.

CHIEF JUSTICE RABNER and JUSTICES LaVECCHIA, ALBIN, PATTERSON,
FERNANDEZ-VINA, and TIMPONE join in JUSTICE SOLOMON’S opinion.




                                              2
       SUPREME COURT OF NEW JERSEY
           A-73/74 September Term 2018
                       082254


                   In the Matter of
                   Registrant H.D.
      ___________________________________________

                   In the Matter of
                   Registrant J.M.

       On certification to the Superior Court,
   Appellate Division, whose opinion is reported at
       457 N.J. Super. 205 (App. Div. 2018).

     Argued                        Decided
 November 18, 2019              March 17, 2020


Frank J. Ducoat, Special Deputy Attorney General/Acting
Assistant Prosecutor, agued the cause for appellant State
of New Jersey in A-73-18 (Theodore N. Stephens II,
Acting Essex County Prosecutor, attorney; Frank J.
Ducoat, of counsel and on the brief).

David M. Galemba, Assistant Prosecutor, argued the
cause for appellant State of New Jersey in A-74-18 (John
T. Lenahan, Salem County Prosecutor, attorney; David
M. Galemba, of counsel and on the brief).

Fletcher C. Duddy, Deputy Public Defender, argued the
cause for respondent H.D. in A-73-18 (Joseph E.
Krakora, Public Defender, attorney; Fletcher C. Duddy of
counsel and on the briefs).

Jesse M. DeBrosse, Assistant Deputy Public Defender,
argued the cause for respondent J.M. in A-74-18 (Joseph
E. Krakora, Public Defender, attorney; Jesse M.
DeBrosse of counsel and on the briefs).
                          1
            Emily R. Anderson, Deputy Attorney General, argued the
            cause for amicus curiae Attorney General of New Jersey
            (Gurbir S. Grewal, Attorney General, attorney; Emily R.
            Anderson, of counsel and on the brief).

            Alexander Shalom argued the cause for amicus curiae
            American Civil Liberties Union of New Jersey (American
            Civil Liberties Union of New Jersey Foundation,
            attorneys; Alexander Shalom and Jeanne LoCicero, on
            the brief).


           JUSTICE SOLOMON delivered the opinion of the Court.


      N.J.S.A. 2C:7-2(f) (subsection (f)) allows Megan’s Law registrants to

petition the Superior Court “to terminate the [registration] obligation upon

proof that the person has not committed an offense within 15 years following

conviction or release from a correctional facility for any term of imprisonment

imposed, whichever is later, and is not likely to pose a threat to the safety of

others.” This case requires us to determine whether subsection (f) permits the

termination of sex offender registration for registrants who commit an offense

during the fifteen years following conviction or release but who then remain

offense-free for fifteen years.

      The Appellate Division held that H.D. and J.M., two Megan’s Law

registrants who committed non-predicate Megan’s Law offenses within fifteen

years of their sex offense convictions but then remained offense-free for a


                                         2
fifteen-year period, satisfied subsection (f). We conclude the judgment of the

Appellate Division is inconsistent with subsection (f)’s plain language and

therefore reverse.

                                        I.

      In 1994, J.M. pled guilty to third-degree aggravated criminal sexual

contact in violation of N.J.S.A. 2C:14-3(a). In 1997, H.D. pled guilty to

endangering the welfare of a child in violation of N.J.S.A. 2C:24-4. Both H.D.

and J.M. were sentenced to probation and required to register as sex offenders

pursuant to N.J.S.A. 2C:7-2(a) and (c). In 2001, J.M. pled guilty to a

computer crime in violation of N.J.S.A. 2C:20-29, and H.D. pled guilty to

failure to register as a convicted sex offender in violation of N.J.S.A. 2C:7-

2(a) and (e). They were both sentenced to probation. Neither registrant has

since been convicted of a crime.

      In 2017, H.D. and J.M. petitioned in Essex and Salem Counties,

respectively, for release from their Megan’s Law registration obligations,

contending that they had satisfied subsection (f)’s requirement that they remain

offense-free for fifteen years. Their motions were opposed by the county

prosecutors’ offices. J.M.’s motion was denied in a brief order. In denying

H.D.’s motion, the Essex County Superior Court held that Megan’s Law

registrants “must remain offense-free for 15 years following their convictions

                                        3
or release from incarceration on the underlying offense that obligates them to

register.”1 H.D. and J.M. both appealed.

      The Appellate Division consolidated the appeals and reversed,

determining that subsection (f) is ambiguous as to whether its requirement of

fifteen years of offense-free conduct resets following an offender’s subsequent

criminal conviction. It found that the Legislature’s use of an “indefinite term

-- ‘any’ --” in subsection (f) compelled “consider[ation of] other interpretive

aids” to glean subsection (f)’s meaning. In re H.D., 457 N.J. Super. 205, 214

(App. Div. 2018). The Appellate Division held that the Superior Courts’

rejections of H.D. and J.M.’s motions were inconsistent with Megan’s Law’s

remedial purpose. The panel concluded “that the Legislature never intended to

forever bar relief from Megan’s Law registration requirements to every person

who commits an offense, however minor, within the first fifteen years

following conviction of a sex offense or release from custody after that

conviction.” Id. at 218.




1
  Following his sex offense conviction, H.D. was also sentenced to community
supervision for life pursuant to N.J.S.A. 2C:43-6.4. “A 2003 amendment to
N.J.S.A. 2C:43-6.4 replaced all references to ‘community supervision for life’
with ‘parole supervision for life’ [(PSL)].” State v. Perez, 220 N.J. 423, 437
(2015). H.D. moved to terminate his PSL and sex offender registration
obligations in the same proceeding. The Superior Court granted his PSL
termination request. The State has not appealed that ruling.
                                        4
      The Essex and Salem County Prosecutors’ Offices (prosecutors) filed

petitions for certification, which this Court granted. 237 N.J. 582 (2019). We

granted the Office of Attorney General (Attorney General) and the American

Civil Liberties Union of New Jersey (ACLU) leave to appear as amici curiae.

                                         II.

      The prosecutors challenge the Appellate Division’s determination of

statutory ambiguity. They claim that only a tortured reading of subsection (f)

permits the fifteen-year clock to restart following a new offense within fifteen

years of the predicate sex offense. The prosecutors note that the Legislature

utilized plain language in the Violent Predator Incapacitation Act to specify

that the fifteen-year time period in that statute restarts after a subsequent

offense -- “15 years since the last conviction or release from incarceration.”

(quoting N.J.S.A. 2C:43-6.4(c)). In their view, the absence of similar

language in subsection (f) is telling.

      The Attorney General echoes the prosecutors’ arguments and advocates

for a contextual reading of subsection (f)’s operative time period, under which

subsection (f)’s reference to “conviction or release” must be read together with

its earlier reference to individuals “required to register under this act,”

indicating the Legislature’s intent to tie the beginning of the fifteen-year

period to punishment for the sex offense requiring registration.

                                         5
      H.D. and J.M. point to the Legislature’s use in subsection (f) of “any” to

qualify “term of imprisonment imposed” as proof the Legislature did not limit

registrants seeking relief to a single fifteen-year offense-free period. H.D. and

J.M. suggest “any” connotes the absence of limitations. Additionally, H.D. and

J.M. assert that the prosecutors’ interpretation of subsection (f) would rend er

subsection (g) superfluous.

      Lastly, the registrants advance a policy argument. They contend that

reversal of the Appellate Division would hamper efforts to reintegrate into

society sex offenders with little risk of reoffending, unmoor Megan’s Law

from any rational basis, and jettison this Court’s conclusion in Doe v. Poritz,

142 N.J. 1 (1995), that the registration scheme is remedial.

      Like H.D. and J.M., the ACLU contends that the prosecutors’

interpretation of subsection (f) is not necessary to promote public safety and

flouts the New Jersey and United States Constitutions.

                                       III.

      At issue here is whether subsection (f) permits relief for Megan’s Law

registrants who commit a new offense within the first fifteen years they are

required to register as a sex offender. Resolution of this issue turns on the

meaning of “conviction or release from a correctional facility for any term of

imprisonment imposed” in subsection (f). The State argues that phrase denotes

                                        6
“the underlying offense that obligates them to register”; in the registrants’

view, it encompasses subsequent offenses that would re-start the fifteen-year

clock.

                                          A.

         We review this question of statutory interpretation “de novo,

unconstrained by deference to the decisions of the trial court or the appellate

panel.” State v. Grate, 220 N.J. 317, 329 (2015). Our review, however, must

follow the well-settled rules of statutory construction “to determine and give

effect to the Legislature’s intent.” DYFS v. A.L., 213 N.J. 1, 20 (2013).

         Generally, “the best indicator of that intent is the plain language chosen

by the Legislature,” State v. Frye, 217 N.J. 566, 575 (2014) (quoting State v.

Gandhi, 201 N.J. 161, 176 (2010)), “giv[ing] words ‘their ordinary meaning

and significance,’” State v. Fuqua, 234 N.J. 583, 591 (2018) (quoting Tumpson

v. Farina, 218 N.J. 450, 467 (2014)). We will not “rewrite a plainly-written

enactment of the Legislature [or] presume that the Legislature intended

something other than that expressed by way of the plain language.” State in

Interest of K.O., 217 N.J. 83, 91-92 (2014)).

         Where “a statute’s plain language is clear, we apply that plain meaning

and end our inquiry.” Garden State Check Cashing Serv., Inc. v. Dep’t of

Banking & Ins., 237 N.J. 482, 489 (2019). However, if the plain language is

                                           7
ambiguous, the Court will look to extrinsic evidence, Murray v. Plainfield

Rescue Squad, 210 N.J. 581, 592 (2012), including “legislative history and

relevant canons of statutory construction,” to determine the Legislature’s

intent, State v. Shelley, 205 N.J. 320, 325 (2011). Additionally, we interpret

statutes “in context with related provisions,” DiProspero v. Penn, 183 N.J. 477,

492 (2005), since “the context is [often] determinative of the meaning,”

McDonald v. Bd. of Chosen Freeholders, 99 N.J.L. 170, 172 (E. & A. 1923).

                                       B.

      Here, we apply those principles of statutory interpretation to a provision

of Megan’s Law, which was enacted in 1994 in response to the abduction,

rape, and murder of seven-year-old Megan Kanka by her neighbor. Smith v.

Doe, 538 U.S. 84, 89 (2003); Poritz, 142 N.J. at 12. The neighbor “had prior

convictions for sex offenses against children,” but Megan’s family was

unaware of his criminal record. Smith, 538 U.S. at 89. Megan’s Law was the

Legislature’s attempt to protect the community and prevent similar crimes. In

re Registrant C.A., 146 N.J. 71, 80 (1996).

      To achieve those ends, the Legislature created a system that “requires

certain sex offenders, depending on the type and time of offense, to register

with local law enforcement agencies.” In re T.T., 188 N.J. 321, 327 (2006).




                                       8
N.J.S.A. 2C:7-2 is the statute that mandates registration and delineates the

registration process and its exceptions.

      The first subsection of N.J.S.A. 2C:7-2 makes registration mandatory for

certain individuals who have “been convicted, adjudicated delinquent or found

not guilty by reason of insanity for commission of a sex offense,” and

criminalizes failure to register by those individuals. N.J.S.A. 2C:7-2(a)(1) to

(3). The next subsection enumerates the sex offenses that require registration.

N.J.S.A. 2C:7-2(b). Under subpart (b)(1), commission of a listed offense, if

“characterized by a pattern of repetitive, compulsive behavior,” requires

registration “regardless of the date of the commission of the offense or the date

of conviction.” Under the next subpart, registration is required for certa in

other offenses

            if the conviction, adjudication of delinquency or
            acquittal by reason of insanity is entered on or after the
            effective date [Oct. 31, 1994] of this act or the offender
            is serving a sentence of incarceration, probation, parole
            or other form of community supervision as a result of
            the offense or is confined following acquittal by reason
            of insanity or as a result of civil commitment on the
            effective date [Oct. 31, 1994] of this act.

            [N.J.S.A. 2C:7-2(b)(2).]

Subpart (b)(3) makes registration mandatory for those with an out-of-state

“conviction, adjudication of delinquency, or acquittal by reason of insanity”


                                           9
for an offense or under circumstances similar to the offenses listed in subparts

(b)(1) and (b)(2). N.J.S.A. 2C:7-2(b)(3).

      Subsection (c) of N.J.S.A. 2C:7-2 details registration requirements and

procedures, including for those convicted of the offenses set forth in subparts

(b)(1) and (b)(2). Subpart (c)(1) addresses “[a] person who is required to

register and who is under supervision in the community on probation, parole,

furlough, work release, or a similar program”; subpart (c)(2) applies to “[a]

person confined in a correctional or juvenile facility or involuntarily

committed”; and subpart (c)(4) sets forth registration procedures for “[a]

person required to register on the basis of a conviction prior to the effective

date who is not confined or under supervision on the effective date [Oct. 31,

1994] of this act.” N.J.S.A. 2C:7-2(c)(1), (2), and (4).

      Subsection (d) of the statute governs registration upon a registrant’s

change of address, and subsection (e) mandates regular address verification.

N.J.S.A. 2C:7-2(d) and (e). Subsection (e) also tracks the classifications of

underlying sex offenses in subsection (b), requiring verification every ninety

days for individuals required to register under subpart (b)(1) and annual

verification for those required to register under subparts (b)(2) and (b)(3).

N.J.S.A. 2C:7-2(e).




                                        10
      Subsection (f), in turn, prescribes conditions under which registrants

may seek to terminate their registration requirements:

            Except as provided in subsection (g) of this section, a
            person required to register under this act may make
            application to the Superior Court of this State to
            terminate the obligation upon proof that the person has
            not committed an offense within 15 years following
            conviction or release from a correctional facility for any
            term of imprisonment imposed, whichever is later, and
            is not likely to pose a threat to the safety of others.

            [N.J.S.A. 2C:7-2(f) (emphases added).]

      Reading subsection (f) as part of N.J.S.A. 2C:7-2, we find its language

unambiguous. It plainly refers to the conviction or release that triggers the

registration requirement established in subsection (b) and detailed in

subsection (c). The mechanism for registration relief set forth in subsection (f)

is linked both by logic and by language to the initial mandate of registration

which stems from a conviction for certain offenses. See N.J.S.A. 2C:7-2(b)(1)

to (3). Aside from those required to register on the basis of a conviction that

predates the effective date of Megan’s Law, N.J.S.A 2C:7-2(c)(4), the mandate

commences upon conviction of a predicate offense for those “under

supervision in the community on probation, parole, furlough, work release, or

a similar program,” N.J.S.A. 2C:7-2(c)(1), or upon release from confinement,

N.J.S.A. 2C:7-2(c)(2). Like subsection (c), subsection (f) begins with a


                                       11
reference to individuals “required to register under this act,” and reuses the

terms “conviction” and “release” that start the registration process under

subsection (c). In doing so, the Legislature tethered the registration relief

offered in subsection (f) to the same underlying sex offense that marked the

starting point of the registration requirement.

      The registrants’ reliance on the word “any” is misplaced. N.J.S.A. 2C:7-

2 applies to a variety of sex offenses, and sentences upon conviction for

Megan’s Law offenses vary from supervised release to confinement in a

correctional facility. See N.J.S.A. 2C:7-2(c)(1) to (2). “Any” also

acknowledges that not all sentences of imprisonment will be the same and

makes it clear that the fifteen-year clock will not start until release, no matter

how long or short the period of imprisonment. The word thus has meaning

within the context of N.J.S.A. 2C:7-2. If the statute read “within 15 years

following any conviction or release,” the registrants might have a stronger

argument.

      Still, when the Legislature decided to extend relief from community

supervision for life (CSL) or its successor, PSL, 2 to sex offenders under



2
  CSL and PSL are “indefinite forms of parole,” Riley v. N.J. State Parole Bd.,
219 N.J. 270, 289 (2014), which subject sex offenders to a “variety of
conditions beyond those imposed on non-sex offender parolees,” Perez, 220
N.J. at 437. A 2003 amendment to N.J.S.A. 2C:43-6.4 replaced references to
                                        12
another statute, it did so in precise terms. Under N.J.S.A. 2C:43-6.4(c),

individuals may apply for PSL relief “upon proof by clear and convincing

evidence that the person has not committed a crime for 15 years since the last

conviction or release from incarceration, whichever is later.” (emphasis

added).

      While subsection (f) and PSL share the orbit of sex offender regulations,

PSL applies prospectively, Perez, 220 N.J. at 440, but subsection (f) is

retroactive, Poritz, 142 N.J. at 13-14. Hence, “any” was the appropriate

qualifier in subsection (f) because a Megan’s Law offender who committed an

offense and was released from confinement fifteen years before the law’s

effective date could apply for registration relief immediately. PSL’s

prospective scope did not require the same opportunity.

      Furthermore, the use of “last conviction or release from incarceration”

with respect to PSL registration relief is apposite because it is not limited to

the sex offense conviction that led to an offender’s PSL sentence. Indeed,



CSL with PSL. State v. Hester, 233 N.J. 381, 387 (2018). PSL’s “restrictions
. . . monitor every aspect of the daily life of an individual convicted of a
qualifying sexual offense and expose that individual to parole revocation and
incarceration on the violation of one, some, or all conditions.” Id. at 441.
PSL, like other notification and registration provisions of Megan’s Law, “is
designed to protect the public from recidivism by sexual offenders.” Id. at
436-37.

                                        13
N.J.S.A. 2C:43-6.4(b) contemplates and specifically provides for incarceration

for a term that includes sex offenses and non-sex offenses, stating that

              [i]f the defendant is serving a sentence of incarceration
              for another offense at the time he completes the
              custodial portion of the sentence imposed on the
              present offense, the special sentence of parole
              supervision for life shall not commence until the
              defendant is actually released from incarceration for the
              other offense.

The use of “last conviction” in N.J.S.A. 2C:43-6.4(c) thus incorporates the

potential “other offense” -- the non-Megan’s Law offense -- from the previous

subsection.

      The PSL provisions demonstrate that the Legislature knows how to tie

Megan’s Law requirements to non-Megan’s Law offenses when it chooses; it

did not choose to do so in subsection (f). Under the plain language of

subsection (f), the fifteen-year period during which an eligible registrant must

remain offense-free to qualify for registration relief commences upon his or

her conviction or release from confinement for the sex offense that gave rise to

his or her registration requirement.

                                         C.

      Additional arguments have been advanced by the registrants and the

ACLU. In addressing those contentions, we note that in 1995, this Court

considered a constitutional challenge to Megan’s Law’s registration and

                                         14
notification provisions. Poritz, 142 N.J. at 1. We upheld Megan’s Law’s

registration and notification provisions, noting that “they are not retributive

laws, but laws designed to give people a chance to protect themselves and their

children.” Id. at 13; see also N.J.S.A. 2C:7-1 (“The danger of recidivism

posed by sex offenders and offenders who commit other predatory acts against

children . . . require a system of registration that will permit law enforcement

officials to identify and alert the public when necessary for the public

safety.”). We found that the provisions are “remedial in purpose” and

represent the Legislature’s attempt to shield the public from the risk of sex

offenders in the community while not upending the lives of those offenders

who pose little risk of re-offense. Poritz, 142 N.J. at 73.

      The issue before the Court here is limited to statutory interpretation --

the meaning of subsection (f). We do not have before us a due process

challenge to the statute, facially or as applied to a particular case. Therefore,

we will not decide whether requiring the continued registration of a

hypothetical registrant who is offense-free for more than fifteen years and

poses no likely danger to the public would pass constitutional muster.

      The registrants’ subsection (g) argument is likewise unavailing. Around

the time Megan’s Law was passed, Congress enacted the Jacob Wetterling

Crimes Against Children and Sexually Violent Offender Registration Act and

                                        15
tied state funding to compliance with its federal registration requirements. To

meet those requirements, the New Jersey Legislature enacted N.J.S.A. 2C:7-

2(g) in 2002. State in Interest of C.K., 233 N.J. 44, 60-61 (2018). Subsection

(g) denies Megan’s Law registration relief to those perceived to be the mos t

dangerous sex offenders -- individuals “convicted of, adjudicated delinquent,

or acquitted by reason of insanity for more than one sex offense” or “for

aggravated sexual assault” or “sexual assault.” N.J.S.A. 2C:7-2(g). Other

Megan’s Law registrants are unaffected by subsection (g)’s limitations and

may still seek registration relief.

                                      IV.

      For the reasons set forth above, the judgment of the Appellate Division

is reversed, and the matter is remanded for the entry of judgment consistent

with this opinion.



    CHIEF JUSTICE RABNER and JUSTICES LaVECCHIA, ALBIN,
PATTERSON, FERNANDEZ-VINA, and TIMPONE join in JUSTICE
SOLOMON’S opinion.




                                       16